Title: To James Madison from the Inhabitants of Gerry, Massachusetts, 24 July 1812 (Abstract)
From: Gerry, Massachusetts Inhabitants
To: Madison, James


24 July 1812. “The Inhabitants of the Town of Gerry, in the County of Worcester, and Commonwealth of Massachusetts, in legal Town-meeting assembled, beg leave respectfully to present the following … Memorial.
“We have viewed, with anxious eye, the proceedings of our National Council, since the days of the retirement of our beloved and illustrious Washington.
“We have endeavored to examine, with that patriotic jealousy, to which the love of our Country prompted, all the acts of Administration, which have come to our knowledge. As far as they respected the great political relations of our nation, we have tried by the standard of our national Saviour, in his ‘farewel’ advice to his fellow-citizens.
“Whenever we have discovered what we considered a deviation from the principles of that excellent manuel—principles on which, we deem, our political redemption and salvation rest—we have been distressed for our people, & the cities of our GOD! With all the deference to the wisdom of the Chief Magistrate of this great nation, which his character and station demand, we have been obliged to differ in opinion from your Excellency, especially in the momentous Manifesto, presented to Congress, the first of June last, and which was the precursor of that declaration, that has involved us in a war with the only nation under Heaven, capable of doing us any great and essential injury!
“Had your Excellency’s Manifesto included the wrongs done us by France, the knowledge of which, by official documents, has been pouring in upon the nation for a series of years; and had it been productive of a declaration of War against both the Great Belligerents of the East, we cannot but believe it would have met the approbation of far greater numbers of your fellow-citizens; for the evidence from documents, now in the Secretary’s Office, is too glaring to remain unnoticed, that our causes for war on the part of France are far more aggravating than those on the part of Great-Britain.
“We cannot disguise our fears that the present policy of Administration is tending directly to an alliance with France, which we consider one of the greatest calamities that can befall our Country: for we have seen that the friendship of the Emperor to other nations has been their ruin: and can expect nothing better for our own.
“In the Northern section of the Union, we feel more sensibly the weight of those calamities, which are always attendant on war, than it is possible our Southern Brethren should feel: In the vicinity of a great province of the declared enemy; with hundreds of miles of unprotected sea-coast, on which stand many of our wealthiest and most populous Towns; in a state of almost entire want of preparation for War, both by sea & land, with millions of our property afloat, and thousands of our fellow-citizens exposed to capture, imprisonment, and death! we tremble for the event!!!
“We apply to your Excellency, as the Great source, under GOD, of our relief from anxiety, & the burden of our fears! We pray your Excellency to consider the distressed situation of these Northern States; the hopeless event of a long struggle against Great-Britain; the happy consequences of a speedy return of peace; and to use all those energies, and that influence, with which your Excellency is possessed, and for the exercise of which your Country loudly calls, to bring to a termination the present unhappy contest, before our Citizens are reduced to a condition in which peace would scarcely be a blessing!!!
“Done at Gerry this 24th. of July 1812, in very full meeting of the Inhabitants. Nemine contradicente!”
